                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE                       )
COMPANY OF PITTSBURGH, PA,                          )    Civil Action No. 2:18-mc-00048
                                                    )
                           Plaintiff                )    Hon. Joseph R. Goodwin
                                                    )    Magistrate Judge Dwane L. Tinsley
v.                                                  )
                                                    )    Judgment originally entered in the United
SOUTHERN COAL CORPORATION,                          )    States District Court, Southern District of
                                                    )    New York, Case No. 1:17-cv-01329-PAC
                           Defendant.               )

                  PLAINTIFF’S SUPPLEMENT TO JOINT STATUS REPORT
                      AND REQUEST FOR TELEPHONIC HEARING

         Plaintiff National Union Fire Insurance Company of Pittsburgh, PA (“National Union”),

by counsel, respectfully submits this Supplement to the Joint Status Report filed by counsel for

Southern Coal Corporation (“Southern Coal”) on November 27, 2019 [ECF No. 50]. National

Union also requests a telephonic hearing be set at the Court’s convenience to resolve the objection

raised by Southern Coal in Paragraph 3 of the Joint Status Report. In support, National Union

states as follows:

         1. During the Status Conference of November 13, 2019, Southern Coal’s counsel

             expressed no objection to National Union’s stated intent to conduct examinations of

             James C. Justice III and Jillean L. Justice. Both individuals are current shareholders

             and members of the Board of Directors for Southern Coal.

         2. On Friday, November 15, National Union’s counsel provided twelve (12) available

             December dates to conduct the examinations of James C. Justice III and Jillean L.

             Justice: December 5, 6, 10, 11, 12, 13, 16, 17, 18, 19, 20, and 23. National Union

             requested that opposing counsel confer with Southern Coal and confirm dates in

             December in order for the requisite Joint Report to be submitted consistent with this
                                                    1

1" = "1" "4849-4159-4030 v1" "" 4849-4159-4030 v1
             Court’s directive. Notwithstanding multiple prompts, Southern Coal failed to respond

             until shortly after 12:00 pm on November 27, the due date for the Joint Report.

         3. In response, Southern Coal requested dates in January for depositions. Acknowledging

             the Court’s stated intent to have depositions scheduled 30-45 days from the November

             13 Status Conference, but in an effort to accommodate opposing counsel and finalize

             the contents of the Joint Report, National Union agreed to three dates in January 2020.

         4. In a subsequent communication, Southern Coal then (for the first time) provided that it

             would not agree to make Jillean L. Justice available for examination.

         5. Consistent with discussions during the November 13 Status Conference, National

             Union intends to notice the depositions of both individuals.

         6. In light of the need to timely resolve the dispute over Southern Coal’s willingness to

             produce Jillean Justice for a deposition, National Union requests a Status Conference

             be set by the Court.

                                                        Respectfully submitted,

                                                        SHOOK, HARDY & BACON L.L.P.


                                                        By:   /s/ Richard F. Shearer
                                                                Richard F. Shearer (WV Bar #9715)
                                                                2555 Grand Boulevard
                                                                Kansas City, Missouri 64108-2613
                                                                Telephone: (816) 474-6550
                                                                Facsimile: (816) 421-5547
                                                                Email: rshearer@shb.com

                                                               Counsel for Judgment Creditor
                                                               National Union Fire Insurance
                                                               Company of Pittsburgh, PA




                                                    2

1" = "1" "4849-4159-4030 v1" "" 4849-4159-4030 v1
                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE                       )
COMPANY OF PITTSBURGH, PA,                          )   Civil Action No. 2:18-mc-00048
                                                    )
                           Plaintiff                )   Hon. Joseph R. Goodwin
v.                                                  )   Magistrate Judge Dwane L. Tinsley
                                                    )
SOUTHERN COAL CORPORATION,                          )   Judgment originally entered in the United
                                                    )   States District Court, Southern District of
                           Defendant.               )   New York, Case No. 1:17-cv-01329-PAC

                                       CERTIFICATE OF SERVICE

         The undersigned certifies that on December 6, 2019, the foregoing Plaintiff’s Supplement

to Joint Status Report was served upon all parties of record using the Court’s CM/ECF System.


                                                              /s/ Richard F. Shearer
                                                              Richard F. Shearer
                                                              (WVSB No. 9715)




1" = "1" "4849-4159-4030 v1" "" 4849-4159-4030 v1
